Title: To George Washington from Abraham Bancker, 10 September 1789
From: Bancker, Abraham
To: Washington, George


          Castleton[,] Staten Island [N.Y.]
          Sir.10th Septemr 1789.
          I, for some time past, have had it in Contemplation, immediately on the Organization and Establishment of our new Government, to sollicit for some Office of Emolument, for which I might be deemed capacitated and deserving of; but when I considered, how many Competitors I might have to contend with, whose Abilities might be accounted superior to mine, and whose Claims to Preferment, might be better founded; there appeared so much Presumption, in the Attempt, that I felt a reluctance to prosecute my Intention.
          Upon farther deliberation, however, I have flattered myself, that an Application of this Nature might, probably, receive some degree of Attention from Your Excellency; by reason, that some part of the Services, I rendered my Country, in the course of the late Contest, have come to Your Excellency’s Knowledge and Observation—In order to elucidate the above Suggestion, permit me to advert to Facts. In the Campaign of the Year 1780, a Correspondence was established with certain communicative Characters, within the British Lines, (friendly to the American Cause,) for procuring and transmitting to Head Quarters, from time to time, such political Intelligence, as tended to facil[it]ate the Operations of the Army.
          In this Business, I took an early and active part, as the Certificates herewith presented, as well as a Variety of Vouchers, that

can be obtained, will bear ample Testimony to the Authenticity of this Assertion.
          Your Excellency I trust will recollect that you received Sundry Papers of that Nature, under the Signature of Amicus Reipublicae, and many other anonimous Productions penned by the same Hand; and likewise Plans of Fortifications, and other Communications of an interesting and important Nature, forwarded through the same Channel.
          I beg leave farther to represent, that independent of this, I corresponded with several Gentlemen, in public Service, at different Periods, in the War; who, can, I trust, bear Witness to the honest Zeal, by which I was actuated in the Undertaking as well as to the imminent Hazards I ran of being detected in the prosecution of it.
          For those Services I have not received any Compensation, nor was it my Intention to have Sought it—My Breast was fired with that Ardor for Liberty, and detestation of Slavery which, at that time, pervaded the honest Citizens of America. My Motives for engaging in so arduous and hazardous an Attempt, were pure and disinterested; as they flowed from a cordial Regard for the true Interests and Welfare of my Country. I was not permitted from Situation & Circumstances, to draw the Sword in her defence—and the voice of Reason, and the impulse of Duty pointed out to me this, as the only method, within my Power, of being at all serviceable.
          This Application proceeds merely from a reverse of Fortune. My Situation previous to the War, and at the present day affords a Striking Contrast—I was born to good Prospects, and was, at the Commencement of the War, going through a Course of Study; being intended for one of the learned Professions—But that, unhappily intervening, crushed all my hopes, as it not only diverted me from my Pursuits; but has divested my Parents of large and valuable Possessions, and reduced them to Distress.
          Thus situated, I conceive it my Duty to use the means, which are afforded me, of advancing their Interests, as well as my own, from a full Persuasion, that Your Excellency will not reject any Applications, that are made by Servants of the Public, without having well weighed their Import and Merits.
          I must acknowledge, that from my Ignorance of the Offices,

which remain vacant, I can have no particular Object in view. I wish to leave my Cause with your Excellency, and to submit entirely to Your Excellency’s Judgment; referring Your Excellency to Governor Clinton, for any Information, you may wish to have respecting my Family, Situation and Abilities.
          If Your Excellency, therefore, has any Office to bestow, sufficiently productive to enable me to live in Character, and to contribute towards the Support of my dearest Connections in Life, and shall compliment me with it, I will endeavor to discharge my Duty therein with Fidelity and Attention, and shall ever esteem myself under peculiar obligations to Your Excellency’s Beneficence. I have the honor to be, with Sentiments of the highest Respect & Esteem, Your Excelly’s most obedt & very humble Servt
          
            Abrm Bancker
          
        